Ingraham, J. (dissenting):
I think this order should be affirmed. By the mortgage to Smith for the benefit of specific creditors the payment of their claims was postponed for one year from the date of the mortgage, and upon acceptance by the creditors of this mortgage for their benefit they waived their right to file mechanics’ liens or to enforce their claims against the mortgagor until the mortgage became due. There was, therefore, I think, a good consideration for the mortgage. ' The case is entirely different from assignments for the benefit of creditors where the creditors are not parties to the assignment and part with notiiing as a consideration for the transfer. I think this case must stand upon exactly the same condition as if the mortgagor had made a mortgage to each creditor to secure his claim, payable one year from date, which had been accepted by the creditor, and in such a case I think the mortgage is superior to a mechanic’s lien subsequently fled. The appellant occupied before the mortgage was executed the same relation to the mortgagor that the creditors who •were subsequently secured by the Sniith mortgage occupied. The creditors parted witíi a valuable right on the faith of this mortgage, and I think they should be protected.
Order reversed, with costs, and order directed as stated in' opinion. Settle order on notice.